DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/9/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronni Jillions on 12/22/2021.

The application has been amended as follows: 

In the Claims:
Claim 1:
-lines 4-5, “a predetermined rectilinear direction” is changed to --a first predetermined rectilinear direction--

-lines 10-11, “the predetermined rectilinear direction” is changed to --the first predetermined rectilinear direction--
-line 14, “the cavity of the forming plate below” is changed to --a cavity of a forming plate of the plurality of forming plates--

Claim 3:
-line 5, “in a predetermined rectilinear direction” is changed to --in a second predetermined rectilinear direction--
-line 9, “)” is removed from “forming plate);”

Claim 4:
-lines 3-5, “with a plurality of support beams individually provided with at least one cavity and movable, due to rotation of the carousel, between a receiving position, in which the cavity of the support beam” is changed to --with a plurality of support beams, each support beam individually provided with at least one cavity and movable, due to rotation of the carousel, between a receiving position, in which the at least one cavity of the respective support beam--
-line 7, “the cavity of the support beam” is changed to --the at least one cavity of the respective support beam--



Claim 5:
-line 3, “the cavity of the support beam” is changed to --the at least one cavity of the respective support beam--


	Claim 6:
-line 7, “a same direction” is changed to --the predetermined rectilinear direction--
-lines 9-10, “the cavity of the forming plate below” is changed to --a cavity of a forming plate of the plurality of forming plates thereby--

Claim 8:
-lines 4-5, “a predetermined rectilinear direction” is changed to --a first predetermined rectilinear direction--
-lines 8-9, “in the same direction as and” is changed to --in the first predetermined rectilinear direction and--
-lines 10-11, “the predetermined rectilinear direction” is changed to --the first predetermined rectilinear direction--
-lines 13-14, “the cavity of the forming plate below” is changed to --a cavity of a forming plate of the plurality of forming plates--
-line 45-46, “a predetermined rectilinear direction” is changed to --a second predetermined rectilinear direction--
	-line 50, “)” is removed from “forming plate),”


Allowed Claims / Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 6, and 8, none of the prior art references, alone or in combination, anticipate or render obvious the claimed inventions. 
Refer to the Non-Final Rejection mailed on 10/12/2021 for reasons for allowance as although Claim 8 is new, the same reasons for allowance of Claim 1 applies for Claim 8.
In summary, as previously outlined, the combinations of Binacchi (EP 1705122 A1), Verri (US PGPUB 2018/0208335), and Capodieci (US Patent 5,846,584) disclose and/or render obvious several of the claimed features. However, none of the references disclose or render obvious the claimed guiding jacket and the jacket configured to function as claimed and even further, in order to combine the references and further modify the disclosures thereof to arrive at the claimed invention, significant structural alterations would have been required and therefore, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified any of the references above in order to arrive at the claimed invention. 
In conclusion, the claimed invention of Claims 1, 6 and 8 are allowable over the prior art. 
Note that the following limitations are being interpreted as invoking 35 U.S.C. 112(f) in Claims 1, 3 and 8: 

-“movement means to advance said forming plates” (Claims 1 and 8)
-“movement means to advance a second belt” (Claim 3)
-“cutting means for cutting the second belt” (Claim 3)
-“transfer means adapted to receive said sheet” (Claim 3)

Refer to “Claim Interpretation” section of the Non-Final Rejection mailed on 10/12/2021 for the corresponding structures and equivalents thereof in which these terms are interpreted as encompassing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        12/22/2021